MEMORANDUM **
Gale Lawrence Webb appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2241 petition, the district court’s order denying his post-judgment motions, and the district court’s order finding that Webb had not purged his contempt.
*401Webb contends that the district court’s imposition of civil contempt sanctions was improper because the district court lacked jurisdiction, and the district court sought to coerce him to comply with an Internal Revenue Service (“IRS”) summons in violation of the Fourth and Fifth Amendments. The government moves to dismiss the appeal as moot. Because the district court has ordered Webb released from custody and dismissed the government’s petition to enforce the IRS summons, we conclude that this appeal is moot. See Munoz v. Rowland, 104 F.3d 1096, 1097-98 (9th Cir.1997); Abdala v. INS, 488 F.3d 1061, 1064-65 (9th Cir.2007). We reject Webb’s contention that the underlying dispute is capable of repetition yet evading review. See TJnabom Trial Media Coalition v. United States Dist. Court, 183 F.3d 949, 950-53 (9th Cir.1999) (per curiam).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.